           Case 1:18-cv-00049-LG-RHW Document 322 Filed 05/10/19 Page 1 of 2




                                               UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF MISSISSIPPI
                                                    SOUTHERN DIVISION

JASON COOKSEY AND HEIDI COOKSEY AND
SARAH COOKSEY, SYDNEY COOKSEY AND
SADIE COOKSEY, MINORS, BY AND THROUGH
THEIR NATURAL GUARDIANS JASON AND
HEIDI COOKSEY                                                                                                                      PLAINTIFFS

V.                                                                                             CIVIL ACTION NO. 1:18cv49-LG-RHW


HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                                                                      DEFENDANTS

      PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT – IMPLIED
         WARRANTY OF HABITABILITY EXISTS AS A MATTER OF LAW

               COME NOW Plaintiffs, by and through their counsel of record, Rushing & Guice,

 P.L.L.C., and file this Motion for Partial Summary Judgment – Implied Warranty of

 Habitability Exists as A Matter of Law, and would show this honorable Court as follows:

               1. Plaintiffs allege in their Complaint/Amended Complaint (Document 306) that

                      Defendants violated the Implied Warranty of Habitability.

               2. The implied warranty of habitability is implied in all residential leases.

               3. Implied warranties are those promises not explicitly made by contract, but are

                      nonetheless enforced by courts. Black's Law Dictionary (10th ed. 2014). Implied

                      warranties arise by operation of law because of the circumstances of the lease rather

                      than by the lessor's express promise.

                                                                                                                                            1
W:\!MOLD-MM ONLY\Dispositive Motions\Habitability\P\Individual Pleadings\Motion Implied Warranty of Habitability - Cooksey.docx
           Case 1:18-cv-00049-LG-RHW Document 322 Filed 05/10/19 Page 2 of 2



               WHEREFORE, PREMISES CONSIDERED, Plaintiffs request this Court grant

 Plaintiffs’ Motion for Partial Summary Judgment and find that the implied warranty of

 habitability exists as a matter of law.

               Respectfully submitted this the 10th day of May, 2019.


                                                                                               RUSHING & GUICE, P.L.L.C.
                                                                                               Attorneys for Plaintiffs


                                                                                 BY:           /s/ Maria Martinez
                                                                                               MARIA MARTINEZ MSBN 9951
                                                                                               WILLIAM LEE GUICE III MSBN 5059
                                                                                               R. SCOTT WELLS MSBN 9456
                                                                                               P.O. BOX 1925
                                                                                               BILOXI MS 39533-1925
                                                                                               Voice: 228-374-2313 Fax: 228-875-5987
                                                                                               mmartinez@rushingguice.com
                                                                                               bguice@rushingguice.com
                                                                                               swells@rushingguice.com



                                                            CERTIFICATE OF SERVICE

               I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

               SO CERTIFIED this the 10th day of May, 2019.


                                                                                                 /s/ Maria Martinez
                                                                                                  MARIA MARTINEZ




                                                                                                                                       2
W:\!MOLD-MM ONLY\Dispositive Motions\Habitability\P\Individual Pleadings\Motion Implied Warranty of Habitability - Cooksey.docx
